            Case 2:10-cv-05952-JP Document 114 Filed 07/20/20 Page 1 of 22




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Mahari Bailey, et al.,                        :
             Plaintiffs                       :       C.A. No. 10-5952
                                              :
       v.                                     :
                                              :
City of Philadelphia, et al.,                 :
              Defendants                      :

      PLAINTIFFS’ REPLY REPORT ON FOURTEENTH AMENDMENT ISSUES

I.     Introduction

            The Report and Supplementary Report submitted by Dr. Kane on behalf of the City on

Fourteenth Amendment issues confirms the central findings made by Professor David Abrams in

Plaintiffs’ Tenth Report on Fourteenth Amendment Issues. We file this Response to make clear

that evidence of racial bias in PPD stop and frisk practices is well-documented, and to set forth

the steps that we believe are necessary to remedy the current patterns of racial discrimination.

       We start, however, with an update on the issues presented by the Tenth Reports to the

Court. Following the filing of Dr. Kane’s June, 2020, Report, the City informed plaintiffs’

counsel that the supplementary reviews conducted by Dr. Kane had led him and the City to agree

that there was racial bias in stop and frisk policing and that the City understood the need for

remedial reforms in this system. The City’s July 17, 2020 filing confirms that agreement. As a

result, the parties have started discussions on the steps that should be taken, both in the short and

long term, to address these issues. The parties are ready to provide the Court with their

respective positions and to set a schedule for submission of specific measures for the Court’s

consideration.
               Case 2:10-cv-05952-JP Document 114 Filed 07/20/20 Page 2 of 22




              We think it important, however, to reply to Dr. Kane’s initial assertions that called into

question the validity of Professor Abrams’ findings, as they are relevant to the issue of remedial

measures. Dr. Kane had asserted that (1) since the largest disparities in racial distributions of

stops and frisk are seen in “only” 20% of PSAs, they should be discounted as “outliers,” and (2)

Blacks who are subjected to impermissible frisks are at fault (as opposed to the officers

involved), as Black detainees show “more wariness and/or skepticism [of police] than White and

Latino detainees,” and thereby cause the police to engage in racially disparate frisks. Report,

15. 1 Neither proposition is accurate.

    II.     Professor Abrams’ Findings

             Professor Abrams conducted a comprehensive analysis of stops and frisks for the second

half of 2019 in accord with this Court’s approved Benchmarks that govern the monitoring of the

Consent Decree. The Benchmarks, which reflect the best statistical measures for assessing racial

bias in stop and frisk practices, are aimed at resolving the key issue of whether the substantial

racial disparities in who are stopped and frisked are explainable by non-racial factors. For 2019,

as for many of the prior years, Professor Abrams found that the large racial disparities are not

explained by non-racial factors, such as crime rates, age, gender, or economic factors in different

communities in Philadelphia. Professor Abrams made the following findings:

          1. For the 65 City PSAs, there was an average of 439 stops of Black pedestrians, 118 for

             White, and 42 for Latinos. The Citywide stop rate per 10,000 residents was 565 for

             Blacks, 415 for Whites, and 172 for Latinos. For those who were frisked after being

             stopped, 82% were Black, 12% White, and 6% Latino.




1
        Dr. Kane’s initial assertion that additional benchmarks might show the absence of racial
bias has been withdrawn in the Supplementary filing.
                                                       2
     Case 2:10-cv-05952-JP Document 114 Filed 07/20/20 Page 3 of 22




2. A comparison of stops and census by race shows Black stops at 71%, census at 44%;

   White stops at 22%, census at 35%; Latino stops at 7%; census at 12%.

3. By PSAs, Blacks account for a higher share of the stops in all but one PSA; in several

   PSAs, Blacks are stopped at a rate of over five times their share of the population

4. A regression framework was used to determine whether factors other than race account

   for the racial disparities in stops, with control variables of crime rates, demographics, and

   economic factors. In the final analysis, including additional specification checks

   suggested by Dr. Kane, Professor Abrams found that the racial disparities are not

   explained by the non-racial control variables, and these findings were statistically

   significant.

5. Regressions were run as well on the issue of the salience of race in pedestrian frisks, and

   once again there were statistically significant results: the frisk rate for Black detainees is

   7.7% higher than for Whites which means that Black detainees are over 60% more likely

   to be frisked than white detainees.

6. Racial bias was also documented on the benchmark of the rate of unreasonable stops and

   frisks by race, as measured by Fourth Amendment standards. With respect to stops, 18%

   of Black stops were without reasonable suspicion, as opposed to 11% of stops of Whites,

   and 13% of stops of Latinos. A regression analysis showed that at a statistically

   significant 1% confidence level, that Blacks are over 50% more likely to be stopped

   without reasonable suspicion than Whites, a marked increase over previous years. With

   respect to frisks, Blacks were 40% more likely to be frisked without reasonable suspicion

   than Whites. These findings mean that police employ a higher factual threshold for what

   constitutes “reasonable suspicion” for White suspects as opposed to Blacks.



                                              3
            Case 2:10-cv-05952-JP Document 114 Filed 07/20/20 Page 4 of 22




       7. Stop hit-rates for contraband were lower for Blacks than for Whites, and although the

          results were not statistically significant at the 5% confidence level (due to the very low

          hit rates), they point to possible evidence of racial bias.

III.      Dr. Kane’s Report

          Dr. Kane does not directly dispute any of Professor Abrams’ findings, and to the extent

he questions the reliability of Professor Abrams’ process and findings, his theories are

unsupported. 2

          First, Dr. Kane cites the reduction in the number of stops over the past several years, but

that data point has little to do with racial bias. Whether 200,000 or 75,000 stops are being made

on a yearly basis, the Fourteenth Amendment issue remains the same: are racial disparities

explained by non-racial factors? Moreover, for the period 2017-2019, the reduction in the

number of stops was lower for Blacks, at 27.2% than for Whites, at 34%.

          Second, Dr. Kane initially discounted City-wide data showing that Blacks are stopped

and frisked at much higher rates than Whites, even accounting for possible non-racial reasons

(Blacks, at 44% of the population, make up 71 % of the stops). Report, 4. According to Dr.

Kane, policing must be examined at the “workgroup level” (in Philadelphia the PSAs). Putting

aside the fact that Professor Abrams did a separate analysis at the PSA level (see, infra), Dr.

Kane’s assertion runs counter to the Benchmarks Memorandum and to common sense. The

Bailey Consent Decree addresses both City-wide and PSA level practices that impact racial

minorities and, as the Supplementary Report acknowledges, “there exists a significant



2
        Dr. Kane erroneously asserts that Professor Abrams’ analysis was for the “most part”
focused on data from the agreed-upon PPD randomly selected sample of stops for 2019, as
opposed to an analysis based on the full data set for all stops and frisks in this reporting period.
Report, 1. To the contrary, Professor Abrams adhered to the Benchmarks, analyzed both sets of
data, and rested most of his findings on the full data set.
                                                     4
         Case 2:10-cv-05952-JP Document 114 Filed 07/20/20 Page 5 of 22




association between detainee race (African-American) and the likelihood of being stopped . . . in

the City as a whole,” even if the effect is greatest in certain PSAs. We agree that the geographic

distributions are relevant to the implementation of remedial measures, but that is a separate issue

that we address below.

       Third, Dr. Kane recognizes two disturbing racial patterns in stop and frisk practices that

Professor Abrams has documented for many years. Specifically, in 2019: (1) In seven largely

Black populated PSAs (or over 10% of all PSAs), the number of stops are “unusually high,” thus

evidencing racial bias in these geographical areas, and (2) in six PSAs with relatively few Black

residents, there is a significantly higher stop rate for Blacks, a result that Dr. Kane properly

characterizes as evidence of stops of Blacks for being “out of place.” Report, 8. We agree that

these findings demonstrate the immediate need for remedial measures for these PSAs, and we set

forth our recommendations in Section IV. We take issue, however, with Dr. Kane’s initial

suggestion (apparently withdrawn in the Supplementary Report) that these PSAs, are simply

“outliers.”

       The Fourteenth Amendment Equal Protection Clause protects every resident of

Philadelphia from racially biased policing, and it is wrong to discount discrimination against

tens, if not hundreds of thousands, of Black residents who happen to be stopped in these PSAs.

Whether the issue is racial bias in policing, poverty levels, high rates of homicide, or any other

social or economic issue, City-wide rates are relevant, even if driven by unequal distribution in

discrete communities.

       To test Dr. Kane’s thesis regarding “outlier” PSAs, Professor Abrams has conducted

additional data analysis of the 2019 stops and frisks. Depending on the method used to identify

the “outliers,” Professor Abrams estimates that over half of the PSAs would be included.



                                                  5
         Case 2:10-cv-05952-JP Document 114 Filed 07/20/20 Page 6 of 22




Professor Abrams ranked PSAs by: (a) racial gap in reasonable suspicion rates for stops; (b)

overall reasonable suspicion rate; (c) ratio of black stop to population share; and (d) total stop

rate on the assumption that PSAs at the high end of any of these measures may not be complying

with Fourth and Fourteenth standards. More specifically: 3

    1. Professor Abrams reviewed the approximately 39,000 stops for Quarters 3 and

       4, 2019 and made a preliminary finding that of the approximately 2600 officers

       who made stops in that time period, 260 officers (approximately 10% of those

       making stops) account for 50% of all stops, and that the top 50 officers account

       for approximately 20% of all stops. See Table 1. Of those 50, 16 are in PSA

       242, and no other PSA has more than 4 officers in the top 50. This suggests that

       the PPD should be looking carefully at both the Fourth and Fourteenth

       Amendment metrics with respect to these officers.

    2. In a review of PSAs by Black-White differences in reasonable suspicion rates,

       there are PSAs different from the “outliers” identified by Dr. Kane in which

       White stops are at or close to 100% for the presence of reasonable suspicion and

       where Blacks have far lower numbers of stops with reasonable suspicion. See

       Table 2 (note that within Table 2, those PSAs with comparatively few stops are

       far less likely to present differences that are statistically significant.)




3
        Given the short time frame for these additional statistical reviews, the findings reported in
this section are provisional. And there are two specific caveats: First, while the results relying
on reasonable suspicion rates are reliable in current form, the results based on overall stop rates
should be refined using a regression framework to control for stop rates. Second, due to the
small number of observations for some PSAs in the sample analyzed for legal sufficiency, the
top PSAs are likely to vary somewhat from year to year.

                                                  6
         Case 2:10-cv-05952-JP Document 114 Filed 07/20/20 Page 7 of 22




    3. A review of PSAs on the factors of shares of stops (and frisks) that were made

       without reasonable suspicion shows significant differences across PSAs on the

       Fourth Amendment issues of stops with or without reasonable suspicion. In 17

       PSAs, at least 20% of stops are legally unfounded. See Table 3.

    4. Professor Abrams’ reviewed his Table 4A from his Tenth Report to determine

       which PSAs had the highest ratio of Black stops to population share and to set

       forth the top 20 PSAs by stops per 100 residents. See Tables 4 and 5. A

       comparison of these two Tables lists of problematic PSAs show an overlap in

       only two PSAs, showing from another different angle that racial bias issues are

       not limited discrete PSAs.

       As noted above, this additional data analysis shows that there are several ways

of assessing racial disparities, both on a Citywide and PSA level, to determine whether

they reflect racial bias or are explained by non-racial factors. Accordingly, whether the

City decides to start with the Kane identified “outlier” PSAs or with the PSAs that have

significant disparities in stops without reasonable suspicion based on race (with a

regression for crime rates), or any other of the Benchmarks for racial bias, it must

consider both PSA and Citywide patterns in a comprehensive remedial plan.

       The data regarding these PSAs has been consistently reported for the past 10 years,

showing highly disparate racial patterns of stops of Blacks in largely Black and largely White

PSAs. Yet, the City chose not to address these issues. We are hopeful, however, that the City’s

most recent statements reflect a change in policy and practice. 4



4
       Dr. Kane initially suggested that Professor Abrams’ regression for “employment rates”
was not a sufficient control in examining “ecological processes” or “structural disadvantages” in
Black communities, Report, 12-13, notwithstanding the fact that employment rates are the
                                                 7
         Case 2:10-cv-05952-JP Document 114 Filed 07/20/20 Page 8 of 22




       Dr. Kane also asserted that because “relations between police officers and some

predominantly Black communities in Philadelphia have become increasingly strained in recent

years [and because] Black detainees [view] the police with more wariness and/or skepticism than

white and Latino detainees,” the racially disproportionate frisks of Blacks are justified.

       Central to this thesis is a “blame the victim” rationale: Black residents of Philadelphia

who respond to racially biased policing by being wary or skeptical of police who stop them (with

or without justification) only have themselves to blame when the officer frisks them due to their

“wariness” or “skepticism.” But any assertion that police are justified in viewing “wariness” or

“skepticism” in determining whether a frisk is justified because a detainee is armed and

dangerous, is wrong as a matter of Constitutional law, the restrictions on frisks imposed by the

Consent Decree, and PPD Directives and training on frisk procedures, none of which allow for

this false inferential leap. Moreover, these traits do not explain racial disparities in stops, since

one’s personal views of police (good or critical) has nothing to do with the question of whether

one’s conduct established reasonable suspicion of criminality sufficient to justify a stop.

       The data on frisks provides strong empirical proof that “wariness” and “skepticism”

provide no support for a reasonable suspicion that one is armed and dangerous. As we have

documented for many years, the hit rate for weapons in frisks in Philadelphia is vanishingly

small, with seizures made in fewer than 1% of frisks. If Dr. Kane were correct, the rate would be

much higher. Simply put, “wariness” and “skepticism” are irrelevant and insufficient under the




Benchmarks control and that in previous reports where different measures of poverty were used,
none of them produced any significant difference in the regression results. Dr. Kane also
asserted that without “controls for spatial autocorrelation” the regression models used by
Professor Abrams may not be reliable. The Supplementary Report withdraws these critiques.


                                                  8
           Case 2:10-cv-05952-JP Document 114 Filed 07/20/20 Page 9 of 22




Fourth Amendment as a matter both of constitutional doctrine and empirical evidence as they

have no predictive value of whether one is armed and dangerous.

       Further, on the issue of racial bias in frisk practices, police continue to frisk Black

detainees at a higher rate than whites (one in five Black detainees frisked; 1 in 8.4 white

detainees frisked), even though the hit rate for contraband of white detainees is higher than it is

for Black detainees. And, in predominantly Black and predominantly White PSAs with similar

low crime rates, the stop and frisk rates are far higher in some predominantly Black PSAs. See

also Lance Hannon & Aaron Siegel, “Racially Profiling People and Places,” 18 Contexts,

American Sociological Association, 66 (2019) (analyzing stop rates of vehicles in low crime

PSAs by race).

         Finally, the racial bias Benchmark analysis that compares stops and frisks without

reasonable suspicion by race shows, as it has for many years, far higher rates of stops and frisks

without legal cause of Blacks, thus making clear that the factual threshold for stops of Blacks is

lower than it is for comparably placed White subjects.

       In recent weeks, City policymakers have recognized the reality of racial bias in many

aspects of local policing. Given the mandates of the Bailey Consent Decree, and the evidence of

racial bias found by Professor Abrams and Dr. Kane, the City must address the problem of racial

bias in stop and frisk practices. The recent testimony of City Solicitor Marcel Pratt at City

Council hearings on stop and frisk practices included a refreshingly candid statement on this

problem:

       I support the elimination of unconstitutional stop and frisk, including the targeting
       of Black men and other members of protected classes. We know that the truth is
       that some police do target people of color, particularly Black men for stop and
       frisk. And I think if you deny that, you are intellectually dishonest or something
       else. It’s easy to corroborate. You know, the supporting empirical data,



                                                  9
          Case 2:10-cv-05952-JP Document 114 Filed 07/20/20 Page 10 of 22




         anecdotal data and as we saw earlier, some of us who can do it through personal
         experience.

Hearing, June 12, 2020, at 80.

         Mr. Pratt’s vision of racial equality in policing will not become a reality without

significant reforms. According, we set forth the measures we believe are essential to remedying

this problem. As noted, we have started discussions with the City and will be able to report to

the Court what actions will be taken. In the event that significant reforms are not adopted, we

will seek Court intervention through Bailey contempt remedies.

IV.      Remedial Measures

         The City has taken some steps to address Fourth Amendment violations, including

enhanced training, specific limits on factors that are valid grounds for a stop or frisk, and

remedial measures for some officers and supervisors who had violated the Consent Decree.

Some of these measures are appropriate as well for remedying racial disparities and racially

biased stops and frisks. But more is needed, and we urge consideration and adoption of the

following remedial measures, starting with an overall approach, designating certain PSAs for

immediate attention, and suggesting changes to stop and frisk practices that can contribute to

enhanced compliance with the Consent Decree. As noted above, discussions on these issues

have started.

      1. All members of the PPD, regardless of PSA assignment, including officers, supervisors,

         and commanders, should be re-trained regarding the Bailey Consent Decree prohibition

         on racially biased stops and frisks. Further, all members of the PPD should be advised

         that they will be held accountable (a) for stops or frisks that violate the Consent Decree as

         racially biased, (b) for a supervisor’s failure to correct and/or sanction such stops or frisks

         (with disciplinary measures similar to those adopted to address Fourth Amendment

                                                   10
    Case 2:10-cv-05952-JP Document 114 Filed 07/20/20 Page 11 of 22




   violations), and (c) with respect to Commanders, their failure to address patterns of

   racially biased stops in their districts or PSAs, based on the Bailey Benchmarks. In the

   same way that the PPD has undertaken to discipline individual officers and supervisors

   for Fourth Amendment violations through audits of stops and frisks, the PPD should

   proceed with disciplinary action where the data regarding racial distribution of stops and

   frisks demonstrates individual responsibility of officers and immediate supervisors, and

   for Commanders and others who function at high levels, where their districts continue to

   show racially biased policing patterns. The need for supervisory and commander

   accountability on the issue of racially biased policing is critical, and the PPD should

   consider use of “Compstat” reviews of racially disparate policing in the same manner that

   such reviews are done for crime patterns.

2. The PSAs identified in the Tenth Reports that comprise majority Black populations that

   have experienced disproportionately high stop rates and the minority Black PSAs in

   which Blacks are disproportionately stopped should be the subject of immediate remedial

   measures. Within 60 days, the City should provide a report to the Court and Plaintiffs’

   counsel from the Commissioner and the Commanding Officers in these PSAs setting

   forth (a) their explanations for these racially disparate practices, and (b) a detailed plan to

   remedy these practices. This plan should include details as to the standards for reviews in

   each PSA, reporting of racial distribution of stops and frisks, the re-training and

   disciplinary measures to be implemented, and the reporting of disciplinary actions taken

   with respect to officers and supervisors. To the extent that the City wants to start the

   remedial process in PSAs where it thinks there are the most serious problems and then

   extend those remedies on a Citywide basis, that could be a basis for agreement.



                                             11
    Case 2:10-cv-05952-JP Document 114 Filed 07/20/20 Page 12 of 22




3. Except in exigent circumstances presenting an imminent threat to public or personal

   safety, officers should not engage in stops or frisks of persons suspected of committing

   “quality of life” offenses, including public possession of an open liquor container,

   curfew violation for persons under 18, small amounts of marijuana where the offense is

   suspected by smell and/or by the mere appearance that an a smoking object is marijuana,

   littering, “obstructing” a sidewalk or passageway, public urination, truancy, trespass

   (where offense is after-hours presence in a public park or other area), panhandling,

   prostitution, and minor “disturbances.” Rather, where intervention other than an informal

   request to refrain from the conduct is necessary, the officer should have PPD dispatch to

   refer the issue to the appropriate governmental or private agency or through the 311

   program referenced below.

4. To reduce the unnecessary use of police stops and to improve the delivery of effective

   services, the existing 311 system should be expanded. Currently, uniformed and armed

   PPD officers are being asked to intervene and provide services that are unrelated to crime

   prevention, investigation, and public safety, a practice that has led to encounters that do

   not advance public safety, adversely impact police-community relations, and hamper the

   ability of officers to devote the necessary resources to appropriate policing services. An

   expanded 311 system for interventions involving the homeless, calls for assistance based

   on physical or mental health needs, and other related service calls, would assign those

   responsibilities to other professionals. Police would serve as back-up upon request of the

   311 responders.




                                            12
    Case 2:10-cv-05952-JP Document 114 Filed 07/20/20 Page 13 of 22




5. To ensure compliance with proper stop and frisk practices, and to deter and prevent other

   incidents of police misconduct, the PPD should enact a Directive on the duty to Intervene

   and report misconduct with requirements that officers:

       a. intervene when another officer engages in conduct that is unlawful or violates

           departmental Directives or regulations;

       b. promptly report that misconduct incident in writing to the offending officer’s

           supervisor; and

       c. fully cooperate in any investigation or proceeding related to that incident.

6. There are other longer-term reforms that could address the objectives of the Consent

    Decree:

       a. Enhancement of the PPD’s effort to recruit women and people of color.

       b. The adoption and implementation of incentives for policing that respect the rights

           of civilians as mandated by PPD Directives and the Constitution. In the same

           way that the PPD is required to discipline officers and supervisors for repeated

           instances of stop and frisk violations, it could affirmatively reward officers,

           supervisors and commanders for practices that exceed the norms. For example,

           given that the current rate of stops without reasonable suspicion is approximately

           15%, PSAs or other units that perform at a 10% or lesser rate could be recognized

           in some concrete manner.

       c. The expanded deployment of body worn cameras, under terms and conditions

           that the devices be used for the entirety of a civilian or other encounter, are

           properly preserved for review, and are subject to regular audits to ensure proper

           use of the cameras.



                                            13
        Case 2:10-cv-05952-JP Document 114 Filed 07/20/20 Page 14 of 22




V.     Conclusion

       The parties have started discussions about the above suggested remedial measures, and

other possible reforms. We look forward to discussing these matters with the Court.

                                            Respectfully submitted,

                                            /s/ David Rudovsky_____
                                            David Rudovsky
                                            Paul Messing
                                            Susan Lin
                                            Kairys, Rudovsky, Messing, Feinberg & Lin, LLP

                                            Mary Catherine Roper
                                            ACLU of Pennsylvania

                                            Counsel for Plaintiffs




                                              14
Case 2:10-cv-05952-JP Document 114 Filed 07/20/20 Page 15 of 22




                Table 1 – Officers with Most Stops

                           Stops PSA

                        1.     368    392
                        2.     306    393
                        3.     290    192
                        4.     255    123
                        5.     240    124
                        6.     235    242
                        7.     227    151
                        8.     226      93
                        9.     217    242
                        10.    203    242
                        11.    191    242
                        12.    187    191
                        13.    185    242
                        14.    185    242
                        15.    181    242
                        16.    179    121
                        17.    167    173
                        18.    166    242
                        19.    163    182
                        20.    154    242
                        21.    139    181
                        22.    135    151
                        23.    135    253
                        24.    135    192
                        25.    129    242
                        26.    125    172
                        27.    125    262
                        28.    124    242
                        29.    123    242
                        30.    123    392
                         31.    122    33
                        32.    119    241
                        33.    117    181
                        34.    117    242
                        35.    115    393
                        36.    115    242
                        37.    112    242
                        38.    111    122
                        39.    111    182
                        40.    108    123
                        41.    104    393
                        42.    101    242

                               15
Case 2:10-cv-05952-JP Document 114 Filed 07/20/20 Page 16 of 22




                        43.   101   392
                        44.   100   123
                        45.   99    122
                        46.   97    253
                        47.   97    181
                        48.   97    222
                        49.   95    191
                        50.   95    393




                              16
Case 2:10-cv-05952-JP Document 114 Filed 07/20/20 Page 17 of 22




    Table 2 – PSA’s by Racial Gap in Reasonable Suspicion for Stops

        PSA      Stop RS    Black Stop    White Stop    Number
                  Racial    Reasonable    Reasonable       of
                   Gap      Suspicion     Suspicion      Stops
         143       0.50        0.50          1.00           7
          22       0.35        0.65          1.00          28
          82       0.34        0.60          0.94          23
          73       0.33        0.67          1.00          11
         142       0.32        0.68          1.00          56
         352       0.30        0.70          1.00          75
          11       0.27        0.73          1.00          86
         241       0.27        0.60          0.87         148
          62       0.25        0.75          1.00          46
         141       0.24        0.76          1.00          53
         351       0.24        0.76          1.00          53
         161       0.24        0.76          1.00          26
         252       0.22        0.78          1.00          33
         192       0.21        0.79          1.00          96
         243       0.21        0.63          0.83          26
         261       0.20        0.80          1.00          16
         353       0.19        0.81          1.00          55
          21       0.18        0.82          1.00          38
         223       0.18        0.82          1.00          29
         253       0.17        0.76          0.93          62
         391       0.17        0.83          1.00          68
          12       0.14        0.86          1.00          16
          61       0.14        0.86          1.00          56
         151       0.13        0.76          0.89         317
         124       0.13        0.87          1.00          63
         191       0.13        0.87          1.00          32
          81       0.13        0.80          0.93          19
         222       0.13        0.87          1.00          88
          31       0.13        0.88          1.00          36
          32       0.11        0.71          0.83          37
         171       0.11        0.89          1.00          33
         392       0.10        0.90          1.00         114
         172       0.10        0.79          0.89          71
         242       0.09        0.79          0.89         400
         173       0.08        0.92          1.00         105
         162       0.08        0.93          1.00          42
         181       0.07        0.93          1.00          82
          63       0.07        0.83          0.90          28

                                  17
Case 2:10-cv-05952-JP Document 114 Filed 07/20/20 Page 18 of 22




         93      0.06       0.94         1.00         79
        PSA    Stop RS   Black Stop   White Stop   Number
                Racial   Reasonable   Reasonable      of
                 Gap     Suspicion    Suspicion     Stops
        123      0.05       0.81         0.86        108
        221      0.04       0.84         0.88        144
         33      0.03       0.81         0.85         84
        121      0.03       0.75         0.78         49
         92      0.02       0.83         0.85         86
        122      0.02       0.78         0.80         82
         91      0.02       0.82         0.83         67
        153      0.00       0.81         0.81         43
         51      0.00       1.00         1.00          7
         72      0.00       1.00         1.00         10
        224      0.00       1.00         1.00         29
        393     -0.02       0.93         0.91        152
        152     -0.02       0.89         0.86         90
        262     -0.04       0.92         0.88         20
        251     -0.07       0.74         0.67         36
         71     -0.08       0.75         0.67          7
         23     -0.11       0.85         0.73         28
        182     -0.15       0.81         0.67         78
        254     -0.17       0.74         0.57         34
        263     -0.18       0.86         0.68         29
         52     -0.20       1.00         0.80         11
         83     -0.20       1.00         0.80         27
        183     -0.27       0.77         0.50         24
         53     -0.50       1.00         0.50          6
        193     -0.78       0.78         0.00         10
        144        .        0.70           .          20




                               18
Case 2:10-cv-05952-JP Document 114 Filed 07/20/20 Page 19 of 22




          Table 3 – PSA by Stop Reasonable Suspicion Rate

         PSA     Stop RS      Stop      Frisk    Number
                  Racial   Reasonable Reasonable    of
                   Gap     Suspicion  Suspicion   Stops
          193     -0.78       0.39         .        10
          183     -0.27       0.64         .        24
          254     -0.17       0.66       0.20       34
          144        .        0.70       0.33       20
          251     -0.07       0.70       0.61       36
           71     -0.08       0.71         .         7
          243      0.21       0.73       0.50       26
          241      0.27       0.74       0.63      148
          182     -0.15       0.74       0.29       78
           53     -0.50       0.75       0.50        6
          143      0.50       0.75       0.00        7
          121      0.03       0.76       0.43       49
          263     -0.18       0.77       0.50       29
           32      0.11       0.77       0.67       37
           82      0.34       0.77       0.00       23
          122      0.02       0.79       0.14       82
           23     -0.11       0.79       0.83       28
          153      0.00       0.81       0.63       43
           91      0.02       0.82       0.57       67
           22      0.35       0.83       0.38       28
          151      0.13       0.83       0.64      317
           33      0.03       0.83       0.85       84
           73      0.33       0.83         .        11
          123      0.05       0.83       0.40      108
          172      0.10       0.84       0.55       71
          142      0.32       0.84       0.33       56
           92      0.02       0.84       0.58       86
          242      0.09       0.84       0.64      400
          253      0.17       0.84       0.54       62
          352      0.30       0.85       0.66       75
          221      0.04       0.86       0.71      144
           11      0.27       0.86       0.54       86
           81      0.13       0.86       1.00       19
           63      0.07       0.87       0.80       28
           62      0.25       0.88       0.88       46
          152     -0.02       0.88       0.80       90
          141      0.24       0.88       0.64       53
          351      0.24       0.88       0.50       53

                                19
Case 2:10-cv-05952-JP Document 114 Filed 07/20/20 Page 20 of 22




         161       0.24       0.88       0.50       26
         PSA     Stop RS      Stop      Frisk    Number
                  Racial   Reasonable Reasonable    of
                   Gap     Suspicion  Suspicion   Stops
          252      0.22       0.89       0.75       33
          192      0.21       0.89       0.42       96
          262     -0.04       0.90       0.67       20
          261      0.20       0.90       0.00       16
           83     -0.20       0.90       1.00       27
           52     -0.20       0.90       1.00       11
          353      0.19       0.91       0.91       55
           21      0.18       0.91       0.67       38
          223      0.18       0.91       1.00       29
          391      0.17       0.92       0.86       68
          393     -0.02       0.92       0.73      152
           12      0.14       0.93         .        16
           61      0.14       0.93       0.67       56
          191      0.13       0.94       1.00       32
          124      0.13       0.94       0.90       63
          222      0.13       0.94       0.73       88
           31      0.13       0.94       1.00       36
          171      0.11       0.94       0.83       33
          392      0.10       0.95       0.89      114
          173      0.08       0.96       0.83      105
          162      0.08       0.96       0.80       42
          181      0.07       0.96       0.50       82
           93      0.06       0.97       0.33       79
           72      0.00       1.00       1.00       10
           51      0.00       1.00         .         7
          224      0.00       1.00       0.88       29




                               20
      Case 2:10-cv-05952-JP Document 114 Filed 07/20/20 Page 21 of 22




      Table 4 – Top 20 PSA’s by Ratio of Black Stop Share to Population Share


                                       Ratio of Black Stop                      Violent Crime
          PSA Black     Black Share                           Total Stops per
PSA                                    Share to Population                      Rate (per 10k
            share        of Stops                             100 Residents
                                              Share                               residents)

12            3%           42%                15.2                  2.9             103
91            5%           69%               14.05                  4.4             154
63            6%           76%               11.87                  2.0             310
92            9%           75%                8.73                  8.8             431
33            6%           38%                6.18                  3.8             170
263           4%           25%                6.02                  2.8             190
31           12%           64%                5.26                  3.0             148
62           15%           72%                4.72                  8.8             502
52            5%           23%                4.53                  1.9             130
243           6%           25%                4.12                  2.5             279
183          22%           90%                4.10                  2.5             140
93           21%           84%                4.08                  5.2             128
73            7%           26%                3.45                  0.5              63
32           11%           36%                3.37                  2.8             164
83            7%           24%                3.24                  1.0             105
153          14%           43%                3.03                  1.2             181
51            9%           26%                2.94                  1.2             114
171          27%           78%                2.90                  3.8             107
23           16%           46%                2.84                  0.9             114
71           12%           28%                2.33                  0.5              58




                                        21
      Case 2:10-cv-05952-JP Document 114 Filed 07/20/20 Page 22 of 22




             Table 5 – Top 20 PSA’s by Total Stops per 100 Residents


                                      Ratio of Black Stop                      Violent Crime
          PSA Black    Black Share                           Total Stops per
PSA                                   Share to Population                      Rate (per 10k
            share       of Stops                             100 Residents
                                             Share                               residents)

242          27%          25%                0.93                 46.5             522
393          92%          94%                1.02                 27.1             585
122          82%          94%                1.14                 20.2             360
392          93%          95%                1.02                 18.7             798
181          94%          97%                1.04                 17.4             349
123          84%          94%                1.13                 15.6             356
172          75%          84%                1.12                 14.6             306
182          83%          97%                1.17                 14.3             356
173          64%          89%                1.39                 11.9             218
124          89%          96%                1.08                 11.6             304
192          93%          98%                1.05                 10.1             418
241          25%          29%                1.19                  9.1             308
62           15%          72%                4.72                  8.8             502
92           9%           75%                8.73                  8.8             431
151          42%          69%                1.64                  8.8             303
121          79%          88%                1.11                  8.7             188
221          70%          95%                1.37                  8.5             498
253          16%          34%                2.05                  8.2             378
162          88%          96%                1.09                  7.4             351
142          90%          95%                1.06                  6.7             401




                                       22
